
	

113 HR 3064 IH: Forensic Science and Standards Act of 2013
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3064
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Mr.
			 Veasey) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish scientific standards and protocols across
		  forensic disciplines, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Forensic Science and Standards
			 Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. National forensic science research program.
					Sec. 5. Forensic science research at the National Science
				Foundation.
					Sec. 6. Forensic science research challenges.
					Sec. 7. Forensic science standards and research at the National
				Institute of Standards and Technology.
					Sec. 8. Forensic Science Advisory Committee.
					Sec. 9. Adoption, accreditation, and certification.
				
			2.FindingsCongress finds that—
			(1)at the direction
			 of Congress, the National Academy of Sciences led a comprehensive review of the
			 state of forensic science and issued its findings in a 2009 report,
			 Strengthening Forensic Science in the United States: A Path
			 Forward;
			(2)the report's
			 findings indicate the need for independent scientific research to support the
			 foundation of forensic disciplines;
			(3)the report
			 stresses the need for standards in methods, data interpretation, and reporting,
			 and the importance of preventing cognitive bias and mitigating human factors;
			 and
			(4)according to the report, forensic science
			 research is not financially well supported, and there is a need for a unified
			 strategy for developing a forensic science research plan across Federal
			 agencies.
			3.DefinitionsIn this Act:
			(1)Advisory
			 CommitteeThe term Advisory Committee means the
			 Forensic Science Advisory Committee established under section 8.
			(2)Coordinating
			 OfficeThe term Coordinating Office means the
			 National Forensic Science Coordinating Office established under section
			 4.
			(3)Forensic
			 scienceThe term forensic science means the basic
			 and applied scientific research applicable to the collection, evaluation, and
			 analysis of physical evidence, including digital evidence, for use in
			 investigations and legal proceedings, including all tests, methods,
			 measurements, and procedures.
			(4)Standards
			 development organizationThe term standards development
			 organization means a domestic or an international organization that
			 plans, develops, establishes, or coordinates voluntary consensus standards
			 using procedures that incorporate openness, a balance of interests, consensus,
			 due process, and an appeals process.
			4.National forensic
			 science research program
			(a)EstablishmentThere
			 shall be a national forensic science research program to improve, expand, and
			 coordinate Federal research in the forensic sciences.
			(b)National
			 Academies Report on Forensic ScienceThe Director of the National
			 Science Foundation, in consultation with the Director of the National Institute
			 of Standards and Technology, shall enter into an arrangement with the National
			 Academies to develop, not later than 180 days after the date of enactment of
			 this Act, a report that—
				(1)identifies the
			 most critical forensic science disciplines, which may include forensic
			 pathology and digital forensics, that require further research to strengthen
			 the scientific foundation in those disciplines;
				(2)makes
			 recommendations regarding research that will help strengthen the scientific
			 foundation in the forensic science disciplines identified under paragraph (1);
			 and
				(3)makes
			 recommendations regarding the mix of funding mechanisms that might be most
			 effective at advancing the research identified in paragraph (2).
				(c)National
			 forensic science coordinating office
				(1)EstablishmentThere is established a National Forensic
			 Science Coordinating Office, with a director and full time staff, to be located
			 at the National Institute of Standards and Technology. The Director of the
			 Coordinating Office shall be responsible for carrying out the provisions of
			 this subsection.
				(2)Unified Federal
			 research strategyThe Coordinating Office shall coordinate among
			 relevant Federal departments, agencies, or offices—
					(A)the development of
			 a unified Federal research strategy that—
						(i)specifies and
			 prioritizes the research necessary to enhance the validity and reliability of
			 the forensic science disciplines; and
						(ii)is consistent
			 with the recommendations in the National Academies report on forensic science
			 under subsection (b);
						(B)the development of
			 a 5-year roadmap, updated triennially thereafter, for the unified Federal
			 research strategy under subparagraph (A) that includes a description of—
						(i)which department,
			 agency, or office will carry out each specific element of the unified Federal
			 research strategy;
						(ii)short-term and
			 long-term priorities and objectives; and
						(iii)common metrics
			 and other evaluation criteria that will be used to assess progress toward
			 achieving the priorities and objectives under clause (ii); and
						(C)any necessary
			 programs, policies, and budgets to support the implementation of the roadmap
			 under subparagraph (B).
					(3)Annual
			 reportThe Coordinating
			 Office shall submit an annual report to Congress, not later than 90 days after
			 the submission of the President’s annual budget request, that includes the
			 budget for the program established under this section for each agency that
			 participates in the program, including for all activities pursuant to sections
			 5, 6, and 7.
				(4)DeadlinesThe
			 Coordinating Office shall submit to Congress—
					(A)not later than 1
			 year after the date of enactment of this Act, the unified Federal research
			 strategy under paragraph (2)(A);
					(B)not later than 1
			 year after the date of enactment of this Act, the initial 5-year roadmap under
			 paragraph (2)(B); and
					(C)not later than 1
			 month after the date it is updated, each updated 5-year roadmap under paragraph
			 (2)(B).
					5.Forensic science
			 research at the National Science Foundation
			(a)GrantsThe
			 National Science Foundation shall award forensic science basic research grants
			 to improve the foundation and practice of forensic science in the United
			 States, consistent with the Foundation’s mission and the recommendations in the
			 unified Federal research strategy under section 4.
			(b)Merit
			 reviewEach grant under this section shall be awarded on a
			 merit-reviewed, competitive basis.
			(c)Forensic science
			 research centers
				(1)In
			 generalThe Director of the National Science Foundation shall
			 award grants to support one or more forensic science research centers—
					(A)to conduct
			 research consistent with the unified Federal research strategy under section 4
			 and with the Foundation’s mission;
					(B)to help build
			 relationships between forensic science practitioners and members of the
			 research community;
					(C)to encourage and
			 promote the education and training of a diverse group of people to be leaders
			 in the interdisciplinary field of forensic science; and
					(D)to broadly
			 disseminate the results of the research under subparagraph (A).
					(2)Limitation on
			 use of fundsNo funds authorized under this section may be used
			 to construct or renovate a building or structure.
				(3)ReportsEach
			 forensic science research center shall submit an annual report to the Director
			 of the National Science Foundation, at such time and in such manner as the
			 Director may require, that contains a description of the activities the center
			 carried out with the funds received under this section.
				(d)Evaluation
				(1)In
			 generalThe Director of the National Science Foundation shall
			 conduct a comprehensive evaluation of its full portfolio of forensic science
			 research and education grants every 4 years—
					(A)to determine
			 whether the research supported under the grants is contributing to the
			 objectives of improving the foundation and practice of forensic science in the
			 United States; and
					(B)to evaluate the
			 extent to which the research is contributing toward the priorities and
			 objectives described in the roadmap under section 4(c)(2)(B).
					(2)Report to
			 CongressThe Director of the National Science Foundation shall
			 report to Congress the results of each comprehensive evaluation under paragraph
			 (1).
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation to carry out this section—
				(1)$34,000,000 for
			 fiscal year 2014;
				(2)$37,000,000 for
			 fiscal year 2015;
				(3)$40,000,000 for
			 fiscal year 2016;
				(4)$43,000,000 for
			 fiscal year 2017; and
				(5)$46,000,000 for
			 fiscal year 2018.
				6.Forensic science
			 research challenges
			(a)Prizes and
			 challenges
				(1)In
			 generalA Federal department,
			 agency, or office may assist in satisfying the research needs and priorities
			 identified in the unified Federal research strategy under section 4 by using
			 prizes and challenges under section 24 of the Stevenson-Wydler Technology
			 Innovation Act of 1980 (15 U.S.C. 3719) or under any other provision of law, as
			 appropriate.
				(2)PurposesThe purpose of a prize or challenge under
			 this section, among other possible purposes, may be—
					(A)to determine or develop the best data
			 collection practices or analytical methods to evaluate a specific type of
			 forensic data; or
					(B)to determine the
			 accuracy of an analytical method.
					(b)Forensic
			 evidence prizes and challenges
				(1)In
			 generalA Federal department, agency, or office, or multiple
			 Federal departments, agencies, or offices in cooperation, carrying out a prize
			 or challenge under this section—
					(A)may establish a
			 prize advisory board; and
					(B)shall consult with the Advisory Committee
			 on the appropriateness of the prize or challenge to satisfy the research needs
			 and priorities identified in the unified Federal research strategy under
			 section 4.
					(2)SamplesThe
			 National Institute of Standards and Technology or the Department of Justice
			 shall provide or contract with a non-Federal party to prepare a sufficient set
			 of samples, including associated digital data that could be shared without
			 limitation and physical specimens that could be shared with qualified parties,
			 for purposes of a prize or challenge.
				(3)Fingerprint data
			 interoperabilityAt least 1 prize or challenge under this section
			 shall be focused on achieving nationwide fingerprint data interoperability if
			 the prize advisory board, the Coordinating Office, or a Federal department,
			 agency, or office identifies an area where a prize or challenge will assist in
			 satisfying a strategy related to this issue.
				7.Forensic science
			 standards and research at the National Institute of Standards and
			 Technology
			(a)Establishment
				(1)In
			 generalThe National
			 Institute of Standards and Technology shall—
					(A)conduct research supporting the development
			 and dissemination of methods, standards, and technical guidance for forensic
			 science measurements;
					(B)identify or coordinate the development of
			 forensic science standards to enhance the validity and reliability of forensic
			 science activities, including—
						(i)authoritative methods, standards, and
			 technical guidance, including protocols and best practices, for forensic
			 measurements, analysis, and interpretation;
						(ii)technical
			 standards for products and services used by forensic science
			 practitioners;
						(iii)standard
			 content, terminology, and parameters to be used in reporting and testifying on
			 the results and interpretation of forensic science measurements, tests, and
			 procedures; and
						(iv)standards to
			 provide for the interoperability of forensic science-related technology and
			 databases; and
						(C)test and validate
			 existing forensics standards, measurements, and methods as appropriate.
					(2)Consultation
					(A)In
			 generalIn carrying out its responsibilities under paragraph (1),
			 the National Institute of Standards and Technology shall consult with—
						(i)standards
			 development organizations and other stakeholders, including relevant Federal
			 departments, agencies, and offices; and
						(ii)testing
			 laboratories and accreditation bodies.
						(3)PrioritizationWhen
			 prioritizing its responsibilities under paragraph (1), the National Institute
			 of Standards and Technology shall consider—
					(A)the unified
			 Federal research strategy under section 4; and
					(B)the
			 recommendations of any expert working group under subsection (b).
					(4)Report to
			 CongressThe Director of the National Institute of Standards and
			 Technology shall report every 2 years, not later than 90 days after the
			 submission of the President's budget request, to Congress on the progress in
			 carrying out the National Institute of Standards and Technology's
			 responsibilities under paragraph (1).
				(b)Expert working
			 groups
				(1)In
			 generalThe Director of the
			 National Institute of Standards and Technology may establish one or more
			 discipline-specific expert working groups to identify gaps, areas of need, and
			 opportunities for standards development with respect to forensic science. Each
			 working group shall balance scientific rigor with practical and regulatory
			 constraints.
				(2)MembersA
			 member of an expert working group shall—
					(A)be appointed by
			 the Director of the National Institute of Standards and Technology; and
					(B)have significant
			 academic, research, or practical expertise in a discipline of forensic science
			 or in another area relevant to the purpose of the expert working group.
					(3)Federal Advisory
			 Committee ActAn expert working group established under this
			 subsection shall not be subject to the Federal Advisory Committee Act (5 U.S.C.
			 App.).
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Institute of Standards and Technology to carry out this
			 section—
				(1)$5,000,000 for
			 fiscal year 2014;
				(2)$12,000,000 for
			 fiscal year 2015;
				(3)$20,000,000 for
			 fiscal year 2016;
				(4)$27,000,000 for
			 fiscal year 2017; and
				(5)$35,000,000 for
			 fiscal year 2018.
				8.Forensic Science
			 Advisory Committee
			(a)EstablishmentThe
			 Director of the National Institute of Standards and Technology and the Attorney
			 General, in consultation with the Director of the National Science Foundation,
			 shall establish a Forensic Science Advisory Committee.
			(b)DutiesThe
			 Advisory Committee shall provide advice to—
				(1)the Federal
			 departments, agencies, and offices implementing the unified Federal research
			 strategy under section 4;
				(2)the National
			 Institute of Standards and Technology, including recommendations regarding the
			 National Institute of Standards and Technology's responsibilities under section
			 7; and
				(3)the Department of
			 Justice, including recommendations regarding the Department of Justice's
			 responsibilities under section 9.
				(c)SubcommitteesThe
			 Advisory Committee may form subcommittees related to specific disciplines in
			 forensic science or as necessary to further its duties under subsection (b). A
			 subcommittee may include an individual who is not a member of the Advisory
			 Committee.
			(d)ChairsThe
			 Director of the National Institute of Standards and Technology and the Attorney
			 General, or their designees, shall co-chair the Advisory Committee.
			(e)MembershipThe Director of the National Institute of
			 Standards and Technology and the Attorney General, in consultation with the
			 Director of the National Science Foundation, shall appoint each member of the
			 Advisory Committee. The Advisory Committee shall include balanced
			 representation between scientists with expertise relevant to forensic sciences
			 (including academic scientists, statisticians, social scientists, engineers,
			 and representatives of other related scientific disciplines) and individuals
			 and organizations with expertise in applications of forensic science (including
			 Federal, State, and local representatives of the forensic science community,
			 the legal community, victim advocate organizations, and law
			 enforcement).
			(f)AdministrationThe
			 Attorney General shall provide administrative support to the Advisory
			 Committee.
			9.Adoption,
			 accreditation, and certificationThe Attorney General—
			(1)shall promote the adoption of forensic
			 science standards developed under section 7, including—
				(A)by requiring each
			 Federal forensic laboratory to adopt such forensic science standards;
				(B)by encouraging
			 each non-Federal forensic laboratory to adopt such forensic science standards;
			 and
				(C)by disseminating any recommendations made
			 by the Advisory Committee for adoption and implementation of forensic science
			 standards;
				(2)shall promote the
			 development of minimum training, accreditation, and certification requirements
			 based on the forensic science standards developed under section 7 and any
			 recommendations made by the Advisory Committee;
			(3)shall issue
			 guidance concerning the intersection of forensic science and the courtroom;
			 and
			(4)may require the
			 adoption of the forensic science standards as a condition of Federal funding or
			 for inclusion in national data sets.
			
